Title: To George Washington from Samuel Huntington, 4 December 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia December 4. 1780
                        
                        Your Excellency will receive herewith enclosed, the Copy of an Act of Congress of the 30th Ulto respecting
                            the Department of the Commissary General.
                        I am informed by Letter from Govr Jefferson that the Brittish have all reimbarked and left, the Chesapeake.
                        By Dunlaps Paper enclosed you will be informed of the Success of the Corps under Genl Sumpter against Majr
                            Wemyss.
                        I have also to acknowledge the Receipt of your Despatches of the 28th Ulto. I have the Honor to be with
                            Sentiments of the highest Respect & Esteem your Excellency’s most obedient & most humble Servant
                        
                            Sam. Huntington President

                        
                    